DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-7, 9-17, and 19-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Choi et al, US Patent Application Publication 2004/0206305 A1.
The applied reference has a common Assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 
Regarding claims 1 and 11, Choi et al teaches a process chamber 102, comprising: one or more walls 106, a bottom 108, and a gas distribution plate assembly 118 defining a processing volume 112, wherein the gas distribution plate assembly 118, comprising: a diffuser plate 158 having an upstream side 202, a downstream side 204, wherein the diffuser plate has a thickness 1.2 inches which is between about 1.0 inch and about 2.2 inches and an area over 1 square meter (1550 square inches) which is greater than about 1080 square inches (Paragraphs 0006-0007); a plurality of gas passages 162 passing between the upstream 202 and downstream sides 204 (Figures 2, 3, 5, or 6), wherein each of the gas passages comprise: a first cylindrical section 210 extending from the upstream side 202; a first coaxial conical section 212 extending from the downstream side 204; a first connecting section 218 connected to the first cylindrical section 210 and a second coaxial cylindrical section 214; a second connecting section 220 connected to the second coaxial cylindrical section 214 and the first coaxial conical section 212; and a substrate pedestal 138 disposed within the processing volume.
Choi et al differs from the present invention in that Choi et al does not teach a ratio of a length of the second coaxial cylindrical section to a length of the first coaxial conical section is between 0.8 and 2.0 and a ratio of a length of the first cylindrical section to a length of the second coaxial cylindrical section is between 0.3 and 1.5.
However, a person having ordinary skill in the art at the time of the invention would have known to how determine the optimum or workable ranges of the ratio of a length of the second coaxial cylindrical section to a length of the first coaxial conical section and a ratio of a length of the first cylindrical section to a length of the second coaxial cylindrical section by routine experimentation.  Having determined such optimum or workable ranges, such person would have been motivated to modify Choi et al to include the ratio of a length of the second coaxial cylindrical section to a length of the first coaxial conical section is between 0.8 and 2.0 and a ratio of a length of the first cylindrical section to a length of the second coaxial cylindrical section is between 0.3 and 1.5.
Applicant is reminded that when a particular parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, the determination of the optimum or workable ranges of the variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  In addition, where the general conditions of such a particular parameter in a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) as well as MPEP § 2144.05 (II)(A).  In the present case, it is well known to one of ordinary skill in the art that the size (width, length, and ratios) and geometric shape of the gas passages determines the pressure drop and controls how the gases flow through the gas passages in the diffuser. To that end, the size (width, length, and ratios) and geometric shape of the gas passages are result-effective variables.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Choi et al to include the ratio of a length of the second coaxial cylindrical section to a length of the first coaxial conical section is between 0.8 and 2.0 and a ratio of a length of the first cylindrical section to a length of the second coaxial cylindrical section is between 0.3 and 1.5. To that end, claims 1 and 17 are obvious in view of Choi et al.
The Examiner also notes that:
It was held in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), by the Federal Circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  (Also see MPEP 2144.04 (IV)(A))
It has been held that dimensions are not sufficient to patentably distinguish over the prior art. (See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) or MPEP 2144.04 (IV)(A)
Regarding claims 2 and 12, Choi et al teaches that the downstream side of a first opening in the first connecting section is smaller than the downstream side of a second opening in the second connecting section. (Figure 2)
Regarding claims 3 and 13, Choi et al teaches that the first connecting section and the second connecting section are coaxial conical sections. (Figure 2)
Regarding claims 4 and 14, Choi et al teaches that the upstream side of the first connecting section has a smaller diameter than the downstream side of the first coaxial conical section. (Figure 2)
Regarding claims 5 and 15, Choi et al teaches that a diameter of the first cylindrical section is about 0.093 to about 0.218 inches which is between about 0.06 inch and about 0.3 inch. (Paragraph 0038)
Regarding claims 6 and 16, Choi et al teaches a diameter of the second coaxial cylindrical section is about 0.187 to about 0.375 inches which overlaps the claimed range of between about 0.03 inch and about 0.07 inch. (Paragraph 0039)
Regarding claims 7 and 17, Choi et al teaches processing flat panels have a size of 370 mm by 470 mm or larger which require that the diffuser plate is rectangular. (Paragraph 0006 and Figure 1) 
Regarding claims 9 and 19, Choi et al teaches that the first coaxial conical section is flared at about 22 to at least about 35 degrees which is about 20 degrees to about 35 degrees. (Paragraph 0039, Figure 2)
Regarding claims 10 and 20, Choi et al teaches processing flat panels have a size of 370 mm by 470 mm or larger which require that the diffuser plate is rectangular. A rectangle is a polygon. (Paragraph 0006 and Figure 1).  The Examiner notes that It has been held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious. (See In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966) MPEP 2144.04.IV.B).  Changing the shape of the diffuser plate does not change the function of the diffuser plate. Thus, making the diffuser plate any shape is obvious.
Regarding claims 21 and 22, Choi et al teaches a spacing between each first coaxial conical section is about 25 to about 85 mils (0.025 to 0.085 inches which overlaps the claimed range of about 0.05 inches and about 0.5 inches.
Response to Arguments
Applicant’s amendment and arguments, see arguments entitled Claim Rejections - 35 U.S.C. § 112, filed November 14, 2022, with respect to the §112 rejection of the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant's arguments filed November 14, 2022 have been fully considered but they are not persuasive. In regard to the interview the Examiner noted in the Interview Summary mailed November 16, 2022: “Discussed disqualification of Choi et al, US 2004/0206305 under pre-AlA 35 U.S.C. 103(c)(1) as prior art. Examiner agreed that such a claim would overcome Choi et al’. Applicant has failed to make such a claim. The MPEP 2146.01 states “The burden of establishing that subject matter is disqualified as prior art is placed on applicant once the examiner has established a prima facie case of obviousness based on the subject matter. For example, the fact that the reference and the application have the same assignee is not, by itself, sufficient to disqualify the prior art under pre-AIA  35 U.S.C. 103(c). There must be a statement that the common ownership was "at the time the invention was made."” So the Applicant must include a statement something like this: “The present application, U.S. patent application Ser. No. 14/261,117, was filed April 24, 2014 and is a continuation application of U.S. patent application Ser. No. 12/254,742, filed Oct. 20, 2008, now US Patent 8,795,793 B2, which is a divisional application of U.S. patent application Ser. No. 10/823,347, filed Apr. 12, 2004, now abandoned. Choi et al, US 2004/0206305 A1, was filed on April 16, 2003 and published on October 21, 2004. Thus Choi et al is available only as a references under 102(e). The present application, U.S. patent application Ser. No. 14/261,117, and Choi et al, US 2004/0206305 A1 were commonly owned, by Applied Materials Inc., at the time the invention was made. Therefore Choi et al is not available as prior art under pre-AlA 35 U.S.C. 103(c)(1).” Such a statement will overcome the 103 rejection in view of Choi et al US 2004/0206305 A1.
THE EXAMINER ALSO NOTES:
if Applicant submits the statement (as discussed above) to overcome Choi et al, the Examiner will replace Choi et al with Blonigan et al and reject the claims under 103 in a Non-Final rejection. Blonigan et al, US 2004/0129211 A1, which was filed on January 7, 2003 and published on June 8, 2004. Thus Blonigan et al is also available only as a references under 102(e). The Examiner requests that the Applicant also make a common ownership statement in regard to Blonigan et al. Such a statement will also remove Blonigan et al. This appears to place the case in condition for allowance, but further search and consideration will be required at the time to verify allowability.
The statement(s) are proper for a response after final and will force the dropping of the final rejection and the issuing of a first action or allowance in response to the response after final.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrie R Lund/Primary Examiner, Art Unit 1716